Citation Nr: 0123775	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 21, 1993 
for a compensable rating of the service-connected post-
concussion syndrome, manifested by chronic headaches.


REPRESENTATION

Appellant represented by:	Michael J. Bird, Attorney at 
Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO) January 2000 decision which 
increased the rating of the service-connected post-concussion 
syndrome manifested by chronic headaches, from zero to 10 
percent, effective June 21, 1993.

By November 29, 2000 decision, the Board denied entitlement 
to an effective date earlier than June 21, 1993 for a 
compensable rating of the veteran's service-connected post-
concussion syndrome manifested by chronic headaches, also 
increasing the rating of that disability from 10 to 30 
percent (effective June 21, 1993).  Timely appeal from the 
denial of the earlier effective date claim (but not the 
increased rating claim) was filed with the U.S. Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending at the Court, in April 2001, counsel for the 
Secretary of Veterans Affairs filed an unopposed Motion for 
Remand and to Stay Further Proceedings.  By April 24, 2001 
Order, the Court granted the Secretary's motion, vacated the 
Board's November 2000 decision only to the extent it denied 
entitlement to an effective date earlier than June 21, 1993 
for a compensable rating of the service-connected post-
concussion syndrome, and remanded the matter for additional 
action consistent with the April 2001 Motion.


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, recently, 
VA published final regulations implementing VCAA.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

Due to the change in law brought about by VCAA, the Secretary 
has determined that a remand in this case is required.  As 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should review this case and 
readjudicate the matter of entitlement to 
an effective date earlier than June 21, 
1993 for a compensable rating of the 
service-connected post-concussion 
syndrome manifested by chronic headaches.

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and he 
should be afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for further 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously by the RO.  See The Veterans ' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


